           Case 1:19-cv-01253-DLF Document 95 Filed 06/29/20 Page 1 of 1




                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA


 J.Q. DOE,

                  Plaintiff,

          v.                                                      No. 19-cv-1253 (DLF)

 ANDREA LYNNE BENOIT, et al.,

                   Defendants.


                                                   ORDER

        For the reasons stated in the accompanying Memorandum Opinion, it is

        ORDERED that the government’s Motion to Dismiss in Part and to Strike, Dkt. 32, is granted

in part and denied in part. It is further

        ORDERED that Count III is dismissed with prejudice. It is further

        ORDERED that the Clerk of Court shall sever Counts IV and V and transfer them to the

United States District Court for the District of Massachusetts. The transferee court shall set its

own schedule for filing an amended complaint and responses thereto. It is further

        ORDERED that paragraphs 20–107 and 155 are stricken from the Second Amended

Complaint. Those paragraphs are stricken only for the purposes of the case that remains in this District;

this order to strike does not affect the case that is transferred to the District of Massachusetts. It is further

        ORDERED that the parties shall jointly file, on or before July 13, 2020, a proposed schedule for

further proceedings.




                                                                      ________________________
                                                                      DABNEY L. FRIEDRICH
June 29, 2020                                                         United States District Judge
